DETAILED ACTION
Response to Amendment
Amendments to the claims, filed on 5/11/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Terminal Disclaimer
The terminal disclaimer filed on 5/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,730,799 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I & II , as set forth in the Office action mailed on 7/23/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 9-13, 15, and 17-19 , directed to a method of making a plurality of roofing granules is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4-13, 15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, McArdle et al (US 2002/0066233 A1) in view of Constantz et al (US 2014/0370242 A1), would have failed to suggest or otherwise renders obvious to one of ordinary skill in the art at the time of invention a plurality of composite granules with the composition, features, and limitations of claim 1. Specifically, but not necessarily limited to a plurality of composite granules comprising an amount of aluminosilicate of at least 70 wt% based on the total weight of the composite granules; an amount of aluminum trihydrate of at least 2 wt% based on the total weight of the composite granules; the total weight of the composite granules; and a solar reflectance (SR) of at least 25%; and a L* value is not greater than 50; and, wherein the composite granules are free of a coating which increases solar reflectance.
Regarding claims 2 and 4-8, these claims directly or indirectly depend on claim 9.
Regarding claim 9, the prior art of record, McArdle et al (US 2002/0066233 A1) in view of Constantz et al (US 2014/0370242 A1), would have failed to suggest or otherwise renders obvious to one of ordinary skill in the art at the time of invention a method of making a plurality of composite granules that results in a plurality of granules having the composition, features, and limitations of claim 9. Specifically, but not necessarily limited to a plurality of composite granules comprising an amount of aluminosilicate of at least 70 wt% based on the total weight of the composite granules; an amount of aluminum trihydrate of at least 2 wt% based on the total weight of the composite granules; the total weight of the composite granules; and a solar reflectance (SR) of at least 25%; and a L* value is not greater than 50; and, wherein the composite granules are free of a coating which increases solar reflectance.
Regarding claims 10-13, 15, and 17-19, these claims directly or indirectly depend on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783